United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2422
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Michael Crump,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 4, 2007
                                 Filed: May 18, 2007
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this direct criminal appeal of his 180-month prison sentence for being a felon
in possession of a firearm, Michael Crump (Crump) challenges on constitutional
grounds the district court’s1 finding that he had three sentence-enhancing prior
convictions, and he challenges the district court’s order that his sentence run
consecutively to his state sentence for a parole violation.




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       Because Crump did not assert his constitutional argument in the district court,
we review the issue for plain error only. See United States v. Conelly, 451 F.3d 942,
944 (8th Cir. 2006). We hold that no error--much less plain error-- occurred because
the district court had authority to find that Crump had the prior convictions at issue.
See United States v. Booker, 543 U.S. 220, 244 (2005) (any fact other than prior
conviction which is necessary to support sentence exceeding maximum authorized by
facts established by guilty plea or jury verdict must be admitted by defendant or
proved to jury beyond reasonable doubt); Almendarez-Torres v. United States, 523
U.S. 224, 244-46 (1998) (recidivism, as basis for increasing sentence, need not be
charged in indictment and may be subsequently decided by court at sentencing);
United States v. Strong, 415 F.3d 902, 907 (8th Cir. 2005) (construing Booker as
reaffirming holding in Almendarez-Torres), cert. denied, 126 S. Ct. 1121 (2006); see
also United States v. Pirani, 406 F.3d 543, 550 (8th Cir.) (en banc) (under plain-error
standard, there must be (1) error, which is (2) plain and (3) affects substantial rights,
and (4) error must seriously affect fairness, integrity, or public reputation of judicial
proceedings), cert. denied, 126 S. Ct. 266 (2005).

       We also hold that the district court did not abuse its discretion in ordering
Crump’s federal sentence to run consecutively to his undischarged state sentence
where the court imposed the consecutive sentence upon consideration of the
sentencing factors in 18 U.S.C. § 3553. See U.S.S.G. § 5G1.3(c) (sentence may be
imposed to run concurrently, partially concurrently, or consecutively to undischarged
term of imprisonment to achieve reasonable punishment for instant offense); United
States v. Shafer, 438 F.3d 1225, 1227 (8th Cir. 2006) (imposition of consecutive
sentence is reviewed under reasonableness standard, which is akin to abuse-of-
discretion standard); United States v. Mathis, 451 F.3d 939, 941-42 (8th Cir. 2006)
(describing court’s discretion under § 5G1.3(c) as “wide”; court did not abuse its
discretion in applying § 3553 factors and imposing consecutive sentence).

      The judgment of the district court is affirmed.
                     ______________________________

                                          -2-